*612The following opinion was filed October 20, 1904:
Cassoday, O. J.
('dissenting.) I am forced to dissent respectfully from the conclusion of by brethren as to the construction and effect of section 35 of the Statutes of 1898. In my judgment, the case presented comes squarely within and answers every call of the first clause of that section, which is copied in full into the conclusions of the court. The essential parts of the clause are to the effect that it applies whenever there is “a division in any political party and a claim by two or more factions thereof to the same party name,” in which case the secretary of state is therein “required” in “preparing ballots” to “give preference of name to the convention . . . thereof held pursuant to the call of the regularly constituted” state central committee. Here it is undisputed that all of the delegates were elected, or claimed to have been elected, under the same call, and to have assembled pursuant to that call; and, after having so assembled, they divided into two parts or factions,, each of which held a convention by itself and nominated a state ticket, and each claimed that it was entitled “to the same party name” on the official ballot. Nothing could be added to make it more specific or more complete, when applied to a party so split or divided into factions. It is, in effect, conceded that the duties of the secretary of state, as thus prescribed by that clause of the section, are ministerial, and hence subject to the control of the court. But it is claimed, as I understand, that the scope of the first clause of the section is supplemented and enlarged by the general language of the second clause of the section. It must be conceded that the language of that clause is very broad and general, and upon its face is free from limitations. It declares, in effect, that “when two or more conventions . . . shall be held and the nominations thereof certified, each claiming to be the regular convention ... of the same political party, pref-*613crence in designation shall be given -to tbe nominations of tbe one certified by tbe committee” — meaning tbe prior state central committee. There is an absence in that clause of any mention of “a division in any political party,” or “a claim by two or more factions thereof to tbe same party name,” or tbe giving of “preference of name to tbe convention . . . held pursuant to tbe call of the' regularly constituted party authorities,” all of which are expressly mentioned in tbe first clause and particularly applicable to tbe conditions present in tbe case at bar. In my judgment, tbe general language of tbe second clause was intended by tbe legislature to cover, and does in fact cover, cases not specifically provided for in tbe first clause. Certainly such cases may be readily supposed, whether tbe “two or more conventions” are held by separate and independent organizations or as tbe result of a split in a political party and tbe organization of tbe respective factions years before tbe controversy arises. If tbe nominations made by such conventions were provided for at all, it must necessarily have been by tbe second clause of tbe section. To my mind, it would be absurd to bold that that clause was not enacted for tbe purpose of covering such cases, or that it was enacted to cover a case already provided for in tbe first clause of tbe section.
It is true that tbe words “two or more conventions,” mentioned in tbe second clause of tbe section, are very general and broad enough to include tbe convention held by each of tbe two contending factions in tbe case at bar; but in my judgment they cannot be so construed when subjected to the well-established canons of construction. Thus it is said by a standard text-writer that:
“Where a general intention is expressed, and tbe act also expresses a particular intention incompatible with tbe general intention, tbe particular intention is to be considered in tbe nature of an exception; while, if a particular thing be given or limited in tbe preceding parts of a statute, this shall not *614be taken away or altered by any subsequent -general words of tbe same statute.” Dwarris, Statutes (2d ed.) 514.
To tbe same effect, Stockett v. Bird’s Adm’r, 18 Md. 484, 488, 489; McFarland v. State Bank, 4 Ark. 410; Slate v. Rackley, 2 Blackf. 249. Tbe rule is perhaps stated as tersely in a Michigan case as in any, and it was there said and held that “the familiar rule for tbe construction of statutes” is that:
“Where there are two acts or provisions, one of which is special and particular and certainly includes the matter in question, and the other general, which, if standing alone, would include the same matter and thus conflict with the special act or provision, the special must be taken as intended to constitute an exception to the general act or provision, especially when such general and special acts or provisions are contemporaneous, as the legislature are not to be presumed to have intended a conflict.” Crane v. Reeder, 22 Mich. 323, 333, 334.
That language of the Michigan court has been quoted with approval in a late case in the supreme court of the United States. Rodgers v. U. S. 185 U. S. 83, 87-89, 22 Sup. Ct. 582. In this last case the rule was applied even to a general act passed subsequently to the special act. Mr. Justice Bebwer, speaking for the whole court, there said that:
“It is a canon of statutory construction that a later statute, general in its terms, and not expressly repealing a prior special statute, will ordinarily not affect the special provisions of such earlier statute. In other words, where there are two statutes, the earlier special and the later general, the terms of the general broad enough to include the matter provided for in the special, the fact that the one is special and the other is general creates a presumption that the special is to be considered as remaining an exception to the general, and the general will not be understood as repealing the special unless a repeal is expressly named, or unless the provisions of the general are manifestly inconsistent with those of the special.”
In support of such statement he cites Fitzgerald v. Champneys, 2 Johnson & Hem. 31, 54, 55; Thorpe v. Adams, L. R. *6156 C. P. 125; Black, Interpretation of Laws, sec. 116; Sedgwick, Construction of Stat. & Const. Law, 98. See, also, Pearce v. Bank of Mobile, 33 Ala. 693; Fosdick v. Perrysburg, 14 Ohio St. 473 (5) ; Brown v. County Commissioners, 21 Pa. St. 37.
If tbe rules of construction thus quoted are applicable to the provisions of sec. 35 in question — and I think they are,— and if my conclusions as to the facts of the-case presented are correct — and I believe they are, — then the second clause of the section has no application, and the state central committee had no jurisdiction to determine the controversy in question. In other words, the official ballots should be- prepared by the secretary of state under the first clause of the section, subject to the control of the court.
There is another phase of the question calling for consideration. Assuming that my conclusions are wrong, and that my brethren are right in holding that the second clause of the section is applicáble to the case presented, still I would be constrained to dissent from the proposition that the state central committee had exclusive jurisdiction to determine the controversy. In reaching this conclusion I do not now and here lay special stress on what seems to be conceded by my -brethren, and what I understood, in effect, was conceded by counsel for the defendant at the bar, and that is that the committee was biased and prejudiced by reason of partisan affinity and its former action in the matter, nor upon the fact that some of the committee were directly interested in the result by reason of holding office by appointment from officials who had been thus renominated and to whom such committeemen were answerable. Counsel for the relators have certainly cited numerous adjudications holding that such bias, prejudice, and interest were sufficient to disqualify a person from acting ás a member of such tribunal; and the case upon which counsel for the defendant seem to specially rely is to my mind broadly distinguishable. State ex rel. Starkweather v. Common Coun*616cil, 90 Wis. 612, 64 N. W. 304. Tbe paramount objection, to my mind, is that tbe power and authority thus ascribed to tbe state central committee in effect deprives tbe voters of tbe fundamental and constitutional right of being represented in tbe state convention of tbe party to which they belong by delegates of their own choice.
To avoid being misunderstood, it may be well to mention a few facts admitted in tbe record. Tbe call for tbe state convention, issued by that committee, “requested that credentials of delegates elected” to that convention should “be certified to tbe state central committee by tbe chairman and secretary of tbe county committee,” for tbe reason, as therein stated, that “tbe state central committee” would “act as the committee on credentialsThat call was for 1,065 delegates, each of whom, according to tbe call, would represent, or be supposed to' represent, “250 Republican votes, or tbe major fraction thereof.” It appears that about 1,000 of tbe delegates claiming tbe right to seats in tbe convention held certificates from tbe chairman and secretary of their respective county committees, to tbe effect that they bad been duly elected as such delegates; but tbe right to seats of several of them were contested. Tbe balance of those claiming seats in the convention held defective certificates. It appears that on tbe day prior to tbe convention, and pursuant to notice, tbe state central committee met to act “as tbe committee on credentials” and to bear tbe respective claims to such contested seats and defective certificates, and to make findings thereon to be reported to tbe convention. No serious objection to such action of tbe committee seems to be made. Tbe objection is that tbe committee went further and, as seems to be admitted by tbe pleadings, determined in advance just what delegates should be allowed to enter tbe ball of tbe convention and participate in tbe organization thereof, and that all others should be excluded from tbe convention; and that among those so excluded were a large number of delegates who- bad been duly *617“certified to tbe state central committee by tbe chairman and secretary” of their respective county committees that they had been so elected; and that in place of those so excluded a like number of persons holding no such certificates were admitted as delegates to the convention and participated in its organization. This is made certain by the admitted fact that before the meeting of the convention the state central committee, acting as a committee on credentials, resolved “that no person be admitted to that part of the convention hall assigned for delegates except those whose names appear on the roll of delegates' prepared by this committee and who have such badges (provided by the sergeant at arms) to identify them as such, and that the sergeant at arms be instructed to carry this resolution into effect;” and it is admitted that he did carry that resolution into effect.
The state central committee, acting as such committee on credentials, certainly had no greater power than they would have possessed if they had been delegates in the convention and as such had been appointed by the convention as a committee on credentials. As such they were merely to advise and aid the convention, and were necessarily subordinate to and subject to the control of the convention. The delegates so properly certified to have been duly elected represented, or were supposed to represent, Eepublican voters, and as such were entitled to participate in the organization of the convention. If the committee which did not so represent Kepub-lican voters, but derived its authority solely from a former convention, could thus step in prior to the convention and exclude forty-nine or any other number of delegates so properly certified from entering the convention hall, and thus preclude the electors who sent them from being represented in the convention, then it was because the committee had power superior to the convention itself. The power thus exercised by the committee was not conferred upon it by the convention, but was assumed by the committee itself. This is a representative *618government, and in my judgment no authority can be given to such committee to thus obstruct and destroy such right of representation; and much less can it be assumed and rightfully exercised. As I read the record, it was the exercise of such unlawful authority by the committee that was the sole cause of the split in the convention which resulted in holding-two separate conventions and nominating two separate tickets for state officers.
As I understand, this court has not undertaken to determine which of the two conventions was composed of a majority of the rightfully elected delegates. On the contrary, the court holds,_ as I understand, that the certificate of the committee as to the regularity of the Gymnasium convention is conclusive upon the court. Of course, if that is correct, it would have been equally conclusive had they certified to the regularity of the Opera House convention. The whole question is thus made to turn upon the power of the committee, and not upon the question whether the one convention or the other was composed of a majority of the rightfully elected delegates. If such action of the committee in excluding from the convention such properly certified delegates and admitting others in their places, in May, was unlawful, then in my judgment it could not be made lawful by such certificate from a majority of such committee in September. To bar from the convention, even for the purposes of organization, the rightful representatives of voters, is, as it seems to me, in effect to-bar out the voters who sent them. The right to select candidates for office through representatives is just as sacred as the right to elect officers from the candidates so selected. The constitution declares who “shall be deemed a qualified elector.” Sec. 1, art. Ill, Const.;State ex rel. Hunt v. Stafford, 120 Wis. 203, 97 N. W. 923. It has often been held that the legislature cannot add' to such qualifications, nor take the right of suffrage away from one so qualified. State ex rel. Knowlton v. Williams, 5 Wis. 308; State ex rel. Cothren v. *619Lean, 9 Wis. 279 ; State ex rel. Wood v. Baker, 38 Wis. 71; Dells v. Kennedy, 49 Wis. 555, 6 N. W. 246. It lias often been said, and never successfully contradicted, that the right: to vote includes tbe right to have the vote counted. So the right to choose delegates to a state convention includes the-right to have such properly certified delegates admitted to> such convention, at least for the purposes of organization. To allow such exclusion of properly certified delegates, even by an impartial and disinterested committee, would, in my judgment, be a subversion of representative government, so-far as political parties acting through state conventions are-concerned.
In writing this opinion I have confined myself strictly to what I regard as the legal questions presented by the facts-admitted in the record, and upon which, under the decision-of the court, the case has been made to turn. It is unnecessary to say more.